IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 22, 2008
                                     No. 07-30604
                                  Conference Calendar                 Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

LEONARD LYLE FONTENOT

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 2:04-CR-20059-7


Before KING, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM:*
       Leonard Lyle Fontenot was convicted by a jury of conspiracy to possess
cocaine base, methylenedioxy amphetamine (ecstasy), and marijuana with intent
to distribute (Count One), and one count of possession of cocaine base with intent
to distribute (Count Five). He appeals the mandatory life sentence imposed as
to Count One on the basis that it violated his Sixth Amendment right to have a
jury determine the facts of his prior drug convictions. As Fontenot concedes, his
argument is foreclosed. See Apprendi v. New Jersey, 530 U.S. 466, 490 (2000);


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-30604

United States v. Pineda-Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007), cert.
denied, 128 S. Ct. 872 (2008).
      The judgment of the district court is AFFIRMED.




                                      2